PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/083,546
Filing Date: 10 Sep 2018
Appellant(s): Romlund, Jens



________________________________
Matthew L. Schneider (Reg. No. 32,814)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 October 2021.

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 22 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) NEW GROUNDS OF REJECTION
No new grounds of rejection are presented.
(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Rejections of claims 30-31 under 35 U.S.C. 103 in view of Xi, Beddome, and Wakita have been withdrawn because Appellant’s argument that Xi as modified fails to teach “the arranging the first and second heat exchanger plates side-by-side with braze material therebetween occurring after the making of the at least one restriction hole and after the bending of the peripheral rim” is found persuasive. In other words, Xi as modified fails to teach or fairly suggest that the making of the at least one restriction hole occurs before the brazing of the heat exchange plates together. The prior art specifically teaches to form the at least one restriction hole after the brazing step as to prevent clogging/blocking of the at least one restriction hole. Stated differently, forming the at least one restriction hole before the brazing step is counter-intuitive.


(4) RESPONSE TO ARGUMENT (in the order presented by Appellant)
Regarding Independent Claim 24 (Rejected under 35 USC 103 in view of Nyander as modified by Beddome and Wakita):
Appellant states that the primary reference to Nyander, relied upon as disclosing “at least one restriction hole”, fails to disclose “the at least one restriction hole being premade before the first heat exchanger plates and the second heat exchanger plates are assembled and joined to each other via the joints to form the plate heat exchanger”. Appellant points out that the focus of Nyander’s disclosure is to provide a heat exchanger in which the restriction holes are formed post-assembly which is the opposite of what claim 24 requires. Appellant states that the Office err in the dismissal of the aforementioned claim recitation by stating that the recitation amounts to a product-by-process limitation. Appellant points out that “premade” does not define the process by which the heat exchanger plates are fabricated but rather it defines when the restriction holes exist. Appellant points to MPEP sections 2113(I) and 2113(III) and states that the absence of the restriction holes before assembly in Nyander is apparent and that the structure implied by the “premade” language, i.e. that the premade restriction holes can be easily formed at regular intervals and appropriately sized to achieve the required throttling for proper fluid distribution, must be considered.
Appellant further states that Nyander as modified, in part, by Wakita fails to teach “the peripheral rim forming a transition portion to the heat exchanger area, and the transition portion being concavely curved with a radius of curvature equal to or less than 3 times the thickness [of the heat exchange plate] so that the braze material is attracted toward the transition portion due to capillary forces”. Appellant states that the Office err 

Regarding Dependent Claim 25 (Rejected under 35 USC 103 in view of Nyander as modified by Beddome and Wakita):
Appellant states in regards to the Office assertion that there are a finite number of identified, predictable solutions as to the position of the restriction holes along the length of the peripheral rim that there are actually an infinite number of possibilities and that the prior art fails to account for the position of the restriction holes together with the attributes of the transition portion from claim 24 as to achieve prevention of blockage of the restriction holes.
Regarding Dependent Claims 26, 28 and 29 (Rejected under 35 USC 103 in view of Nyander as modified by Beddome and Wakita):
No specific arguments were submitted in addition to the aforementioned ones which still apply to claims 26, 28 and 29 by virtue of their dependency from claim 24.
Regarding Independent Claim 17 (Rejected under 35 USC 103 in view of Xi as modified by Beddome and Wakita):
Appellant states that the primary reference to Xi, relied upon as disclosing “at least one restriction hole”, fails to disclose “the at least one restriction hole being premade before the heat exchanger plate is arranged between and brazed to the two other heat exchanger plates via joints of braze material”. Appellant points out that the 
Appellant further states that Xi as modified, in part, by Wakita fails to teach “the peripheral rim forming a transition portion to the heat exchanger area, and the transition portion being concavely curved with a radius of curvature equal to or less than 3 times the thickness [of the heat exchange plate] so that the braze material is attracted toward the transition portion due to capillary forces” for the same reasons set forth above in regards to claim 24.
Appellant further states that Xi as modified, in part, by Beddome fails to teach “the relationship h/H being at most 30%” for the same reasons set forth above in regards to claim 24. Appellant further states that the size of the holes in Xi would have led a skilled artisan away from the claimed h/H relationship.
Regarding Dependent Claim 18 (Rejected under 35 USC 103 in view of Xi as modified by Beddome and Wakita):
Appellant states in regards to the Office assertion that there are a finite number of identified, predictable solutions as to the position of the restriction holes along the length of the peripheral rim that there are actually an infinite number of possibilities and that the prior art fails to account for the position of the restriction holes together with the attributes of the transition portion from claim 17 as to achieve prevention of blockage of the restriction holes.
Regarding Dependent Claims 19, 22 and 23 (Rejected under 35 USC 103 in view of Xi as modified by Beddome and Wakita):
No specific arguments were submitted in addition to the aforementioned ones which still apply to claims 19, 22 and 23 by virtue of their dependency from claim 17.
Regarding Dependent Claim 21 (Rejected under 35 USC 103 in view of Xi as modified by Beddome and Wakita):
Appellant states that a skilled artisan would have had no reason to limit the radius of curvature of the transition portion in Xi, for any reason, let alone for the reasons in the instant application.
Regarding Independent Claim 30 and Dependent Claim 31 (Previously rejected under 35 USC 103 in view of Xi as modified by Beddome and Wakita, now withdrawn):
Appellant arguments are moot in view of the withdrawal of the rejection of record.
The above statements should not be found persuasive.
Regarding Claim 24:
In response, the Office re-asserts that Nyander as modified by Beddome and Wakita teaches claim 24. To clarify, claim 24 is directed to a heat exchanger apparatus, i.e. the final product. As such, the nature of the plates before the final heat exchanger assembly is obtained is irrelevant as to the patentability of the claimed final heat exchanger product. As stated in the Final rejection, MPEP 2113 clearly states that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Furthermore, Appellant’s characterization of Wakita’s is incorrect. In fact, Wakita explicitly teaches that it’s desirable to employ a bent having a radius of curvature not smaller than the thickness of the corresponding part being bent as to prevent cracking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, a skilled artisan would have recognized how to modify the bends at the transition portions in Nyander such that the radius of curvature of the transition portion is not less than the thickness of the corresponding plate. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, MPEP 2144.05 (I) states that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” To this point, the prior art need not teach every value within the claimed range. Furthermore, per MPEP 2144.05 (II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. 
Furthermore, Appellant’s characterization of Beddome is incorrect. In fact, Beddome explicitly teaches that the size, arrangement, spacing and number of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, a skilled artisan would have recognized that the perforated manifold tubes 170/180 in Beddome serve the same purpose as the perforated rims in Nyander in that both are employed to uniformly and effectively distribute fluid thought the interspaces between the plates of the heat exchanger. Since Beddome teaches that the size, arrangement, spacing and number of the restriction holes is dependent upon the specifics of the particular use of the heat exchanger, such as the amount of fluid flow through the plate interspaces, the desired fluid distribution, and the required strength of the rims, a skilled artisan would have recognized that for a peripheral rim of a given size, i.e. of a given fixed height, the size, arrangement, spacing and number of the restriction holes within said peripheral rim would indeed be selected upon the specifics of the particular use of the heat exchanger so as to best achieve the desired fluid distribution while securing structural integrity of the rims. Therefore, Beddome implicitly recognizes the claimed 
Regarding Claim 25:
Appellant characterization of Beddome’s teachings is incorrect. The fact that the peripheral rims in Nyander are finite in size in the same way as the manifold tubes 170/180 in Beddome are finite in size, means that the possibilities for the size, arrangement, spacing and number of restriction holes is the peripheral rim is also finite. Furthermore, Beddome does not need to teach and in fact was not relied upon as teaching the features of a transition portion of claim 24 since Nyander as modified by Wakita teaches such features.
Regarding Claim17:
In response, the Office re-asserts that Xi as modified by Beddome and Wakita teaches claim 17. To clarify, claim 17 is directed to a single heat exchange plate apparatus, i.e. the final product. As such, the nature of the plates before the final heat exchanger plate is obtained is irrelevant as to the patentability of the claimed final heat exchanger plate product. MPEP 2113 clearly states that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Xi as modified makes the product claimed obvious, because any one of the plates do 
Furthermore, Appellant’s characterization of Wakita’s is incorrect. In fact, Wakita explicitly teaches that it’s desirable to employ a bent having a radius of curvature not smaller than the thickness of the corresponding part being bent as to prevent cracking (See Wakita’s Paragraphs 0017, 0037 and 0061, lines 18-26, 43-51 and 18-24 respectively). As such, Wakita directly recognizes the relationship between bend radius of curvature and the thickness of the part being bent as a result-effective, i.e. to prevent cracking of the part being bent. To this point, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, MPEP 2144.05 (I) states that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” To this point, the prior art need not teach every value within the claimed range. Furthermore, per MPEP 2144.05 (II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. 
Furthermore, Appellant’s characterization of Beddome is incorrect. In fact, Beddome explicitly teaches that the size, arrangement, spacing and number of the restriction holes within said peripheral rim would indeed be selected upon the specifics of the particular use of the heat exchanger so as to best achieve the desired fluid distribution while securing structural integrity of the rims (Beddome’s Paragraph 0061). As such, Beddome directly recognizes the relationship between the size, i.e. diameter/ height, of the restriction holes within the part where such restriction holes are formed, i.e. the rim, as a result-effective. Appellant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, a skilled artisan would have recognized that the perforated manifold tubes 170/180 in Beddome serve the same purpose as the perforated rims in Xi in that both are employed to uniformly and effectively distribute fluid thought the interspaces between the plates of the heat exchanger. Since Beddome teaches that the size, arrangement, spacing and number of the restriction holes is dependent upon the specifics of the particular use of the heat exchanger, such as the amount of fluid flow through the plate interspaces, the desired fluid distribution, and the required strength of the rims, a skilled artisan would have recognized that for a peripheral rim of a given size, i.e. of a given fixed height, the size, arrangement, spacing and number of the restriction holes within said peripheral rim would indeed be selected upon the specifics of the particular use of the heat exchanger so as to best achieve the desired fluid distribution while securing structural integrity of the rims. Therefore, Beddome implicitly recognizes the claimed relationship of h/H as result-effective and therefore, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to a skilled artisan to employ the claimed relationship of h/H being at most 30%. Additionally, the Xi is completely silent as to the size of the holes 22 and as such Appellants statement that the “big” size of such holes would teach away from the claim relationship is incorrect. Per MPEP 2125 (II) “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” 
Regarding Dependent Claim 18:
Appellant characterization of Beddome’s teachings is incorrect. The fact that the peripheral rims in Xi are finite in size in the same way as the manifold tubes 170/180 in Beddome are finite in size, means that the possibilities for the size, arrangement, spacing and number of restriction holes is the peripheral rim is also finite. Furthermore, Beddome does not need to teach and in fact was not relied upon as teaching the features of a transition portion of claim 24 since Xi as modified by Wakita teaches such features.
Regarding Dependent Claim 21:
Wakita explicitly teaches that it’s desirable to employ a bent having a radius of curvature not smaller than the thickness of the corresponding part being bent as to prevent cracking (See Wakita’s Paragraphs 0017, 0037 and 0061, lines 18-26, 43-51 and 18-24 respectively). As such, Wakita directly recognizes the relationship between bend radius of curvature and the thickness of the part being bent as a result-effective, i.e. to prevent cracking of the part being bent. To this point, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, a skilled artisan would have recognized how to modify the bends at the transition portions in Xi such that the radius of curvature of the transition portion is not less than the thickness of the corresponding plate. Furthermore, the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763        
                                                                                                                                                                                                /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.